 



Exhibit 10.3
KEYCORP
COMMISSIONED DEFERRED COMPENSATION PLAN
(Amended and Restated as of January 1, 2005)
ARTICLE I
     The KeyCorp Commissioned Deferred Compensation Plan (“Plan”) as originally
established effective January 1, 2003, is hereby amended and restated in its
entirety effective as of January 1, 2005. The Plan, as structured, is intended
to provide certain selected employees of KeyCorp with the opportunity to defer
up to 50% of their commissions earned in excess of $100,000 during the
applicable Plan year. In providing those selected employees of KeyCorp with an
opportunity to defer their immediate receipt of taxable income to a later date,
the Plan also provides KeyCorp with the opportunity to retain those employees
continued employment with Key. It is the intention of KeyCorp and it is the
understanding of those employees who are covered under the Plan that the Plan is
unfunded for tax purposes. It is also the understanding of those employees
covered under the Plan that the Plan will be administered in accordance with the
requirements of Section 409A of the Code.
ARTICLE II
DEFINITIONS
     2.1 Meaning of Definitions. For the purposes of this Plan, the following
words and phrases shall have the meanings hereinafter set forth, unless a
different meaning is clearly required by the context:

  (a)   “Beneficiary” shall mean the person, persons or entity entitled under
Article VII to receive any Plan benefits payable after a Participant’s death.  
  (b)   “Change of Control” shall be deemed to have occurred if under any rabbi
trust arrangement maintained by the Corporation, the Corporation is required
under the terms of such arrangement to fund such rabbi trust to secure the
payment of any Participants’ Plan benefits which become payable hereunder
because a “Change of Control” as defined in such rabbi trust has occurred.    
(c)   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, together with all regulations promulgated thereunder. Reference to a
section of the Code shall include such section and any comparable section or
sections of any future legislation that amends, supplements, or supersedes such
section.     (d)   “Commission” shall mean those commissions or incentive
payout(s) awarded to the Employee that are tied to the Employee’s direct
performance in conjunction with a KeyCorp sales event(s) and are generally
defined as a percent, share, or dollar amount of the direct sale or profit
generated to KeyCorp as a result of such event.     (e)   “Common Stock Account”
shall mean the investment account established under the Plan for bookkeeping
purposes, in which a Participant may elect to have his or her Participant
Deferrals credited. Participant Deferrals to the Common Stock Account shall be
credited based on a bookkeeping allocation of KeyCorp Common Shares (both whole
and fractional rounded to the nearest one-hundredth of a share) which shall be
equal to

1



--------------------------------------------------------------------------------



 



      the amount of Participant Deferrals and Corporate Contributions invested
by the Participant and by the Corporation in the Common Stock Account. The
Common Stock Account shall also reflect on a bookkeeping basis all Dividends,
gains, and losses attributable to such Common Shares. All Corporate
Contributions and all Participant Deferrals credited to the Common Stock Account
shall be based on the ten-day average of the New York Stock Exchange’s closing
price for such Common Shares immediately preceding, up to, and including the day
such Participant Deferrals and Corporate Contributions are credited to the
Participants’ Plan Account.     (f)   “Corporate Contributions” shall mean the
contribution amount which an Employer has agreed to contribute on a bookkeeping
basis to the Participant’s Plan Account in accordance with the provisions of
Article V of the Plan.     (g)   “Corporation” shall mean KeyCorp, an Ohio
corporation, its corporate successors, and any corporation or corporations into
or with which it may be merged or consolidated.     (h)   “Deferral Period”
shall mean each applicable Plan Year, provided however, that a Participant’s
initial Deferral Period shall be from his or her first day of participation in
the Plan through the last day of the applicable Plan Year.     (i)  
“Determination Date” shall mean the last business day of each calendar quarter.
    (j)   “Disability” shall mean (1) the physical or mental disability of a
permanent nature which prevents a Participant from performing the duties that
such Participant was employed to perform for his or her Employer when such
disability commenced, (2) qualifies for disability benefits under the Federal
Social Security Act within 30 months following the Participant’s disability, and
(3) qualifies the Participant for disability coverage under the KeyCorp Long
Term Disability Plan.     (k)   “Discharge for Cause” shall mean the termination
(whether by the Participant or the Employer) of a Participant’s employment from
his or her Employer and any other Employer that is the result of (1) serious
misconduct as an Employee, including, but not limited to, a continued failure
after notice to perform a substantial portion of his or her duties and
responsibilities unrelated to illness or incapacity, unethical behavior such as
acts of self-dealing or self-interest, harassment, violence in the workplace, or
theft; (2) the commission of a crime involving a controlled substance, moral
turpitude, dishonesty, or breach of trust; or (3) the Employer being directed by
a regulatory agency or self-regulatory agency to terminate or suspend the
Participant or to prohibit the Participant from performing services for the
Employer. The Corporation in its sole and absolute discretion shall determine
whether a Participant has been Discharged for Cause, as provided for in this
Section 2.1(k), provided, however, that for a period of two years following a
Change of Control, any determination by the Corporation that an Employee has
been Discharged for Cause shall be set forth in writing with the factual basis
for such Discharge for Cause clearly specified and documented by the
Corporation.     (l)   “Dividends” shall mean those quarterly earnings approved
by the KeyCorp Board of Directors and awarded by the Corporation to all
shareholders of record as of each applicable ex-dividend date which shall be
payable in such form and at such time as the Corporation shall determine.

2



--------------------------------------------------------------------------------



 



  (m)   “Early Retirement” shall mean the Participant’s retirement from his or
her employment with an Employer on or after the Participant’s attainment of age
55 and completion of a minimum of five years of Vesting Service, but prior to
the Participant’s Normal Retirement Date.     (n)   “Employee” shall mean a
common law employee who is employed by an Employer.     (o)   “Employer” shall
mean the Corporation and any of its subsidiaries, unless specifically excluded
as an Employer for Plan purposes by written action by an Officer of the
Corporation. An Employer’s participation in the Plan shall be subject to all
conditions and requirements made by the Corporation, and each Employer shall be
deemed to have appointed the Plan Administrator as its exclusive agent under the
Plan as long as it continues as an Employer.     (p)   “Harmful Activity” shall
have occurred if the Participant shall do any one or more of the following. The
provisions of this Section 2.1 (p) shall survive the Participant’s termination
of employment with KeyCorp.

  (i)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of KeyCorp unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to KeyCorp.     (ii)   After notice from
KeyCorp, fail to return to KeyCorp any document, data, or thing in his or her
possession or to which the Participant has access that may involve Non-Public
Information of KeyCorp.     (iii)   After notice from KeyCorp, fail to assign to
KeyCorp all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation,
copyrights, trademarks, service marks, and patents in or to (or associated with)
such Intellectual Property.     (iv)   After notice from KeyCorp, fail to agree
to do any acts and sign any document reasonably requested by KeyCorp to assign
and convey all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which the Participant created, in whole
or in part, during employment with KeyCorp, including, without limitation, the
signing of patent applications and assignments thereof.     (v)   Upon the
Participant’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with KeyCorp, solicit or entice for employment or
hire any KeyCorp employee.     (vi)   Upon the Participant’s own behalf or upon
behalf of any other person or entity that competes or plans to compete with
KeyCorp, call upon, solicit, or do business with (other than business which does
not compete with any business conducted by KeyCorp) any KeyCorp customer the
Participant called upon, solicited, interacted with, or became acquainted with,
or learned of through access to information (whether or not such information is
or was non-public) while the Participant was employed at KeyCorp unless such
prohibited activity was inadvertent, done in

3



--------------------------------------------------------------------------------



 



      good faith, and did not involve a customer whom the Participant should
have reasonably known was a customer of KeyCorp.     (vii)   Upon the
Participant’s own behalf or upon behalf of any other person or entity that
competes or plans to compete with KeyCorp, after notice from KeyCorp, continue
to engage in any business activity in competition with KeyCorp in the same or a
closely related activity that the Participant was engaged in for KeyCorp during
the one year period prior to the termination of the Participant’s employment.  
      For purposes of this Section 2.1(p) the term:         “Intellectual
Property” shall mean any invention, idea, product, method of doing business,
market or business plan, process, program, software, formula, method, work of
authorship, or other information, or thing relating to KeyCorp or any of its
businesses.         “Non-Public Information” shall mean, but is not limited to,
trade secrets, confidential processes, programs, software, formulas, methods,
business information or plans, financial information, and listings of names
(e.g., employees, customers, and suppliers) that are developed, owned, utilized,
or maintained by an employer such as KeyCorp, and that of its customers or
suppliers, and that are not generally known by the public.         “KeyCorp”
shall include KeyCorp, its subsidiaries, and its affiliates.

  (q)   “Involuntary Termination” shall mean the termination (by the Employer)
of a Participant’s employment from his or her Employer and from any other
Employer, other than a Discharge for Cause or a Termination Under Limited
Circumstances.     (r)   “Normal Retirement” shall mean the Participant’s
retirement under the KeyCorp Cash Balance Pension Plan on or after the
Participant’s Normal Retirement Date.     (s)   “Participant” shall mean an
Employee who meets the eligibility requirements set forth in Section 3.1(a) and
becomes a Plan Participant pursuant to Section 3.1(b) or Section 3.1(c) of the
Plan.     (t)   “Participant Deferrals” shall mean the percentage or whole
dollar amount of the Participant’s Commissions that are earned by the
Participant during the applicable Plan Year which the Participant has elected in
accordance with his or her Participation Agreement to defer to the Plan.     (u)
  “Participation Agreement” shall mean the executed agreement submitted by the
Participant to the Corporation prior to the start of each applicable Deferral
Period, which contains, in pertinent part, the Participant’s deferral commitment
for such Deferral Period, and the distribution option selected by the
Participant for the payment of such Participant Deferrals, Dividends, and
Corporate Contributions upon the Participants full vesting in such Dividends and
Corporate Contributions.     (v)   “Plan” shall mean the KeyCorp Commissioned
Deferred Compensation Plan with all amendments hereafter made.

4



--------------------------------------------------------------------------------



 



  (w)   “Plan Account” shall mean the bookkeeping account established by the
Corporation for each Plan Participant, which shall reflect all Corporate
Contributions, Participant Deferrals, and Dividends invested for bookkeeping
purposes in the Plan’s Common Stock Account with all gains and losses thereon.
Plan Accounts shall not constitute separate Plan funds or separate Plan assets.
Neither the maintenance of, nor the crediting of amounts to such Plan Accounts
shall be treated (i) as the allocation of any Corporation assets to, or a
segregation of any Corporation assets in any such Plan Accounts, or (ii) as
otherwise creating a right in any person or Participant to receive specific
assets of the Corporation. All benefits under the Plan shall be paid from the
general assets of the Corporation.     (x)   “Plan Year” shall mean the calendar
year.     (y)   “Retirement” shall mean the termination of a Participant’s
employment any time after the Participant’s attainment of age 55 and completion
of 5 years of Vesting Service under the KeyCorp Cash Balance Pension Plan, but
shall not include the Participant’s (i) Discharge for Cause, (ii) Involuntary
Termination, (iii) Termination under Limited Circumstances, (iv) Disability or
Death.     (z)   “Termination” shall mean the voluntary or involuntary and
permanent termination of a Participant’s employment from his or her Employer and
any other Employer, whether by resignation or otherwise, but shall not include
the Participant’s Retirement.     (aa)   “Termination Under Limited
Circumstances” shall mean the termination (whether by the Participant or the
Employer) of a Participant’s employment from his or her Employer, and from any
other Employer (i) under circumstances in which the Participant is entitled to
receive severance benefits or salary continuation benefits under the KeyCorp
Separation Pay Plan, (ii) under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement or employment agreement within two years after a
change of control (as defined by such agreement) has occurred, or (iii) as
otherwise expressly approved by an officer of the Corporation.     (bb)  
“Voluntary Termination” shall mean a voluntary termination of the Participant’s
employment from his or her Employer and from any other Employer, whether by
resignation or otherwise, but shall not include the Participant’s Discharge for
Cause, Involuntary Termination, Retirement, Termination Under Limited
Circumstances, or termination as a result of Disability or death.

     2.2 Additional Reference. All other words and phrases used herein shall
have the meaning given them in the KeyCorp Cash Balance Pension Plan, unless a
different meaning is clearly required by the context.
     2.3 Pronouns. The masculine pronoun wherever used herein includes the
feminine in any case so requiring, and the singular may include the plural.

5



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility and Participation.

  (a)   Eligibility. An Employee shall be eligible to participate in the Plan if
(1) the Employee earns Commissions during any Plan Year in excess of $100,000,
and (2) the Corporation selects such Employee to participate in the Plan.    
(b)   Participation. An Employee meeting the eligibility criteria of Section
3.1(a) may elect to participate in the Plan with respect to any Deferral Period
by submitting a Participation Agreement to the Corporation no later than the
year prior to the year in which such Commissions are earned by the Participant,
in conjunction with procedures and times established by the Corporation.     (c)
  Mid-Year Participation. When an Employee first becomes eligible to participate
in the Plan during a Deferral Period, the Participant shall be required to
submit a Participation Agreement to the Corporation within thirty (30) days
after the Corporation notifies the Employee of his or her Plan eligibility. Such
Participation Agreement will be effective only if it is provided to the
Corporation within 30 days of the Participant’s notice of Plan eligibility.

     3.2 Deferral Limitations. A Participant may defer to the Plan no more than
50% of the Participant’s earned Commissions in excess of $100,000 (in 5%
increments) that are payable to the Participant during the applicable Deferral
Period.
     3.3 Commitment Limited by Termination, Retirement, Disability or Death. As
of the Participant’s Termination date, Retirement date, date of Disability or
date of death, all Participant Deferrals under the Plan shall cease.
     3.4 Modification of Deferral Commitment. A Participant’s deferral
commitment as evidenced by his or her Participation Agreement for the applicable
Deferral Period shall be irrevocable.
     3.5 Change in Employment Status. If the Corporation determines that a
Participant’s performance is no longer at the level that deserves to be rewarded
through participation in the Plan, but does not terminate the Participant’s
employment, the Participant’s Participant Deferrals under the Plan shall
continue until the end of the applicable Deferral Period. Thereafter, the
Corporation shall not permit the Participant to make any further deferrals to
the Plan.
ARTICLE IV
PARTICIPANT DEFERRALS
     4.1 Plan Account. All Participant Deferrals and Corporate Contributions
shall be credited on a bookkeeping basis to a Plan Account established in the
Participant’s name. Separate sub-accounts shall be established to reflect all
Dividends attributable to such Participant Deferrals and Corporate
Contributions.

6



--------------------------------------------------------------------------------



 



     4.2 Investment of Participant Deferrals. All Participant Deferrals shall be
invested for bookkeeping purposes in the Plan’s Common Stock Account.
     4.3 Crediting of Participant Deferrals; Withholding. Participant Deferrals
shall be credited to the Participant’s Plan Account as of the date the
Participant’s Commission would have been paid to the Participant “but for” the
Participant’s election to defer such Commission to the Plan. The withholding of
taxes with respect to all Participant Deferrals as required by state, federal or
local law shall be withheld from the Participant’s compensation to the maximum
extent possible; thereafter, any taxes remaining due shall be paid by reducing
the amount of Participant Deferrals to be credited to the Participant’s Plan
Account.
ARTICLE V
CORPORATE CONTRIBUTIONS
     5.1 Crediting of Corporation Contributions. Corporate Contributions in an
amount equal to 15% of the Participant’s Participant Deferrals deferred to the
Plan for any applicable Deferral Period shall be credited on a bookkeeping basis
to the Participant’s Plan Account as of the date on which the Participant’s
Participant Deferrals are deferred and credited to the Plan.
     5.2 Investment of Corporate Contributions. All Corporate Contributions
credited to the Participant’s Plan Account shall be invested for bookkeeping
purposes in the Plan’s Common Stock Account.
     5.3 Determination of Amount. The Plan Administrator shall verify the amount
of Participant Deferrals, Corporate Contributions, Dividends, and all earnings
and losses thereon, to be credited to each Participant’s Plan Account in
accordance with the provisions of the Plan. The reasonable and equitable
decision of the Plan Administrator as to the value of each Plan Account shall be
conclusive and binding upon all Participants and the Beneficiary of each
deceased Participant having any interest, direct or indirect in the
Participant’s Plan Account. As soon as reasonably practicable after the close of
the Plan Year, the Corporation shall send to each Participant an itemized
accounting statement that shall reflect the Participant’s Plan Account balance.
     5.4 Corporate Assets. All Participant Deferrals, Corporate Contributions,
Dividends, earnings and any other gains and losses credited to a Participant’s
Plan Account on a bookkeeping basis, remain the assets and property of the
Corporation, which shall become subject to distribution to the Participant only
in accordance with the provisions of Articles VII, and X of the Plan.
Distributions made under the Plan shall be in the form of Common Shares. All
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Corporation. Nothing contained in the Plan shall create, or
shall be construed as creating a trust of any kind or any other fiduciary
relationship between the Participant, the Corporation, or any other person. It
is the intention of the Corporation and it is the understanding of the
Participant that the Plan is not funded for tax purposes, and that it is not
subject to the provisions of the Employee Retirement Income Security Act of
1974, as amended.
     5.5 No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant’s
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge. Any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or to
the Participant’s Plan Account shall be void. No right, interest, or benefit
under the Plan or Participant’s Plan Account shall be liable for or subject to
the debts, contracts, liabilities, or torts of the Participant or Beneficiary,
including

7



--------------------------------------------------------------------------------



 



any domestic relations proceedings. If the Participant or Beneficiary becomes
bankrupt or attempts to alienate, sell, assign, pledge, encumber, or charge any
right under the Plan or Participant’s Plan Account such attempt shall be void
and unenforceable.
ARTICLE VI
VESTING
     6.1 Vesting in Dividends and Corporate Contributions. The calculation of a
Participant’s vested interest in his or her Corporate Contributions and all
Dividends credited on a bookkeeping basis to the Participant’s Plan Account
shall be measured from the last day of the applicable calendar quarter in which
such Participant Deferrals and Corporate Contributions are credited to the
Participant’s Plan Account (“Quarterly Deferral Date”). A Participant shall
become vested in those Corporate Contributions, and in those Dividends credited
to the Participant’s Plan Account with regard to the applicable Participant
Deferrals and Corporate Contributions , upon the Participant’s completion of
three years of vested service. For purposes of this Section 6.1, the term
“vested service” shall be determined from the Quarterly Deferral Date and shall
be based upon full calendar years.
Notwithstanding the foregoing provisions of this Section 6.1, however, a
Participant shall become fully vested in all Dividends and Corporate
Contributions credited on a bookkeeping basis to the Participant’s Plan Account
upon the Participant’s Termination Under Limited Circumstances.
     6.2 Continued Vesting Upon Retirement. Subject to the provisions of
Section 7.11 of the Plan, upon the Participant’s Retirement, the Participant’s
not-vested Dividends and not-vested Corporate Contributions credited to the
Participant’s Plan Account with all gains and losses thereon, shall remain in
the Plan and shall continue to vest under the vesting provisions of Section 6.1
hereof.
ARTICLE VII
DISTRIBUTION OF PLAN BENEFITS
     7.1 Distributions Prior to Termination, Termination Under Limited
Circumstances, or Retirement. A Participant’s Participant Deferrals, vested
Corporate Contributions and vested Dividends shall be distributed to the
Participant as of the Determination Date concurrently with or immediately
following the Participant’s vesting in his or her Corporate Contributions and
Dividends in accordance with the distribution directions provided by the
Participant in his or her Participation Agreement, as follows:

  (a)   as a single lump sum distribution of Common Shares, or     (b)   in
substantially equal annual installments payments of Common Shares over a five
(5) year period.

Lump sum distributions from the Plan of Participant Deferrals, vested Corporate
Contributions, and vested Dividends shall be made in Common Shares based on the
bookkeeping number of whole and fractional Common Shares attributable to those
Participant Deferrals, vested Corporate Contributions and

8



--------------------------------------------------------------------------------



 



vested Dividends maintained in the Plan’s Common Stock Account as of the
Determination Date concurrently with or immediately following the Participant’s
vesting date. Distributions shall be made as soon as reasonably practicable
following the applicable Determination Date.
     7.2 Distributions Following Retirement. Subject to the Harmful Activity
provisions of Section 7.11 hereof, upon the Participant’s Retirement, the
Participant’s Plan Account balance shall continue to be maintained in the Plan
and all Corporate Contributions and Dividends credited to the Participant’s Plan
Account with any and all gains and losses thereon, shall continue to vest under
the vesting provisions of Section 6.1 of the Plan, and when vested, shall be
distributed to the Participant in accordance with the provisions of Section 7.1
hereof.
     7.3 Distributions Following Termination Under Limited Circumstances. Upon
the Participant’s Termination Under Limited Circumstances, all Participant
Deferrals, Corporate Contributions, and Dividends credited to the Participant’s
Plan Account with any and all gains and losses thereon shall become immediately
vested and shall be distributed to the Participant in a single lump sum
distribution of Common Shares.
     7.4 Distributions Following Involuntary Termination. Upon the Participant’s
Involuntary Termination, all Participant Deferrals credited to the Participant’s
Plan Account and all Dividends credited on such Participant Deferrals with all
gains and losses thereon, shall become immediately vested and shall be
distributed to the Participant in a single lump sum distribution. All not-vested
Corporate Contributions and all not-vested Dividends credited on such Corporate
Contributions with all related earnings and or losses thereon shall be forfeited
by the Participant as of his or her last day of employment.
     7.5 Distributions Following Voluntary Termination or Discharge for Cause.
Upon the Participant’s Voluntary Termination or Discharge for Cause, all
not-vested Corporate Contributions and all not-vested Dividends credited to the
Participant’s Plan Account with all gains and losses thereon shall be forfeited
by the Participant as of his or her last day of employment, and the Participant
shall receive a lump sum distribution of only his or her Participant Deferrals.
     7.6 Withholding. The withholding of taxes with respect to the Participant’s
Participant Deferrals, Corporate Contributions, and Dividends shall be made at
such time as it becomes required by any state, federal or local law. All
required taxes shall be withheld from the Participant’s Participant Deferrals
and Corporate Contributions in accordance with applicable law to the maximum
extent possible.
     7.7 Distribution of Account Balance. The Participant’s vested Plan Account
balance shall be valued as of the Determination Date immediately following his
or her date of Termination or Retirement (the “valuation date”):
     (a) Lump Sum Distributions. If a Participant has elected to receive a lump
sum distribution of all of his or her vested Plan Account balance, such lump sum
distribution of Common Shares shall be made as soon as reasonably practicable
following the Participant’s valuation date.
     (b) Installment Distributions. If a Participant has elected to receive an
installment distribution of all of his or her vested Plan Account, such
installment distribution of Common Shares shall commence as soon as reasonably
practicable following the Participant’s valuation date. The Participant’s vested
unpaid Plan Account balance invested for bookkeeping purposes in the Plan’s
Common Stock Account shall be reflected as a number of whole and fractional
Common Shares in a distribution sub-account and shall be credited with Dividends
on a bookkeeping basis which shall be reinvested in the Plan’s Common Stock
Account throughout

9



--------------------------------------------------------------------------------



 



the installment distribution period; all such reinvested Dividends shall be paid
to the Participant in Common Shares in conjunction with the Participant’s final
installment payment under the Plan.
     7.8 Distribution of Small Accounts. Notwithstanding the provisions of
Sections 7.1 and 7.2 hereof, if the value of a Participant’s vested Account
balance as of the Determination Date immediately preceding the Participant’s
date of Termination or Retirement is under $50,000, such balance shall be
distributed to the Participant as a single distribution as soon as reasonably
practicable following such Termination or Retirement date.
     7.9 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, including the provisions contained within
this Article VII hereof, in the event that the Participant constitutes a “key”
employee of the Corporation (as that term is defined in accordance with Section
416(i) of the Code without regard to paragraph (5) thereof), distributions of
the Participant’s Plan benefit may not commence before the date which is six
months after the Participant’s date of separation from service (or if earlier
the date of death of the Participant). The term “separation from service” shall
be defined for Plan purposes in accordance with the requirements of Section 409A
of the Code and applicable regulations issued thereunder.
     7.10 Distribution Limitation. If the Corporation determines that any amount
of a Participant’s Participant Deferrals, Dividends, and/or Corporate
Contributions with all interest and earnings thereon:

  (1)   would not be deductible by the Corporation if paid in accordance with
the distribution instructions specified by the Participant in his or her
Participation Agreement by reason of the disallowance rules of Section 162(m) of
the Code, but     (2)   would be deductible by the Corporation if deferred and
paid in a later Plan Year,

the Corporation reserves the right to defer the distribution of all or any
portion of such Participant’s Participant Deferrals, Dividends, and/or Corporate
Contributions with all interest and earnings thereon until such time as the
Corporation determines that the distribution of all or any portion of such
Participant’s Participant Deferrals, Dividends, and/or Corporate Contributions
will be payable without the disallowance of the deduction prescribed by Code
Section 162(m) (“Deferrals”). Such Deferrals shall continue to be held in the
Participant’s Plan Account and shall continue to be credited, on a bookkeeping
basis, with all earnings, gains, and losses thereon.
     Subject to the payment limitations contained in Section 7.9 hereof, in the
event of the Participant’s Termination or Retirement, all Deferrals required to
be continued under this Section 7.10 shall be paid to the Participant on or
immediately following April 15th of the year immediately following the
Participant’s Termination or Retirement, regardless of the deductibility of such
payment.
     7.11 Harmful Activity. If a Participant engages in any “Harmful Activity”
prior to or within twelve months after the Participant’s Termination or
Retirement with an Employer, then by operation of this Section 7.11 hereof, and
without any further notice to the Participant, (a) (i) all Corporate
Contributions, and (ii) all Dividends allocated to the Participant’s Plan
Account with regard to both Participant Deferrals and Corporate Contributions
maintained in the Participant’s Plan Account shall become immediately forfeited
regardless of whether such Corporate Contributions and Dividends are in a
distribution status in accordance with the provisions of Section 7.1(b) or
whether they are being maintained in the Plan in conjunction with the continued
vesting provisions of Section 7.2, and (b) all distributions of Corporate
Contributions and Dividends made to the Participant within one year prior to

10



--------------------------------------------------------------------------------



 



the Participant’s Termination or Retirement date shall be fully repaid by the
Participant to the Corporation within 60 days following the Participant’s
receipt of the Corporation’s notice of such Harmful Activity.
The foregoing restrictions shall not apply in the event that the Participant’s
employment with an Employer terminates within two years after a Change of
Control if any of the following have occurred: a relocation of the Participant’s
principal place of employment more than 35 miles from the Participant’s
principal place of employment immediately prior to the Change of Control, a
reduction in the Participant’s base salary after a Change of Control, or
termination of employment under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement, employment agreement, or severance or separation
pay plan.
     The determination by the Corporation as to whether a Participant has
engaged in a “Harmful Activity” prior to or within twelve months after the
Participant’s Termination or Retirement shall be final and conclusive upon the
Participant and upon all other Persons.
     . 7.12 Facility of Payment. If it is found that any individual to whom an
amount is payable hereunder is incapable of attending to his or her financial
affairs because of any mental or physical condition, including the infirmities
of advanced age, such amount (unless prior claim therefor shall have been made
by a duly qualified guardian or other legal representative) may, in the
discretion of the Corporation, be paid to another person for the use or benefit
of the individual found incapable of attending to his or her financial affairs
or in satisfaction of legal obligations incurred by or on behalf of such
individual. Any such payment shall be charged to the Participant’s Plan Account
from which any such payment would otherwise have been paid to the individual
found incapable of attending to his or her financial affairs, and shall be a
complete discharge of any liability therefor under the Plan.
ARTICLE VIII
BENEFICIARY DESIGNATION
     8.1 Beneficiary Designation. Subject to Section 8.3 hereof, each
Participant shall have the right, at any time, to designate one or more persons
or an entity as Beneficiary (both primary as well as secondary) to whom benefits
under this Plan shall be paid in the event of Participant’s death prior to
complete distribution of the Participant’s Plan Account. Each Beneficiary
designation shall be in a written form prescribed by the Corporation and shall
be effective only when filed with the Corporation during the Participant’s
lifetime.
     8.2 Changing Beneficiary. Subject to Section 8.3, a Participant’s
Beneficiary designation may be changed by the Participant without the consent of
the previously named Beneficiary by the filing of a new designation with the
Corporation. The filing of a new designation shall cancel all previously filed
designations.
     8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary (including all contingent Beneficiaries) designated by a deceased
Participant dies before the Participant or before complete distribution of the
Participant’s benefits, the Participant’s Beneficiary shall be the person in the
first of the following classes in which there is a survivor:

  (a)   The Participant’s spouse;

11



--------------------------------------------------------------------------------



 



  (b)   The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take, by right of representation the share the parent would have taken if
living;     (c)   The Participant’s estate.

     8.4 Distribution upon Death. If a Participant dies after the distribution
of his or her interest under the Plan has commenced, the remaining portion of
the Participant’s entire interest under the Plan, if any, shall be distributed
to the Participant’s Beneficiary under the method of distribution being used as
of the Participant’s date of death. If the Participant dies before the
distribution of the Participant’s Plan Account has commenced, the Participant’s
entire interest under the Plan shall be valued as of the Determination Date
immediately following the Participant’s date of death, and shall be distributed
to his or her Beneficiary in a lump sum payment as soon as reasonably
practicable following the Participant’s date of death.
ARTICLE IX
ADMINISTRATION
     9.1 Administration. The Corporation, as Plan Administrator, shall be
responsible for the general administration of the Plan, for carrying out the
provisions hereof, and for making payments hereunder. The Corporation shall have
the sole and absolute discretionary authority and power to carry out the
provisions of the Plan, including, but not limited to, the authority and power
(a) to determine all questions relating to the eligibility for and the amount of
any benefit to be paid under the Plan, (b) to determine all questions pertaining
to claims for benefits and procedures for claim review, (c) to resolve any and
all questions arising under the Plan, including any question of construction
and/or interpretation, and (d) to take such further action as the Corporation
deems necessary or advisable in the administration of the Plan. All findings,
decisions, and determinations of any kind made by the Plan Administrator shall
not be disturbed unless the Plan Administrator has acted in an arbitrary and
capricious manner. Subject to the requirements of law, the Plan Administrator
shall be the sole judge of the standard of proof required in any claim for
benefits and in any determination of eligibility for a benefit. All decisions of
the Plan Administrator shall be final and binding on all parties. The
Corporation may employ such attorneys, investment counsel, agents, and
accountants as it may deem necessary or advisable to assist it in carrying out
its duties hereunder. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties
subject, however, to the provisions of Section 9.2. The Plan Year, for purposes
of Plan administration, shall be the calendar year.
     9.2 Claims Review Procedure. Whenever the Plan Administrator decides for
whatever reason to deny, whether in whole or in part, a claim for benefits under
this Plan filed by any person (herein referred to as the “Claimant”), the Plan
Administrator shall transmit a written notice of its decision to the Claimant,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of the specific reasons for the denial of
the claim and a statement advising the Claimant that, within 60 days of the date
on which he or she receives such notice, he or she may obtain review of the
decision of the Plan Administrator in accordance with the procedures hereinafter
set forth. Within such 60-day period, the Claimant or his or her authorized
representative may request that the claim denial be reviewed by filing with the
Plan Administrator a written request therefor, which request shall contain the
following information:

  (a)   the date on which the request was filed with the Plan Administrator;
provided, however, that the date on which the request for review was in fact
filed with the Plan Administrator

12



--------------------------------------------------------------------------------



 



      shall control in the event that the date of the actual filing is later
than the date stated by the Claimant pursuant to this paragraph (a);     (b)  
the specific portions of the denial of his or her claim which the Claimant
requests the Plan Administrator to review;     (c)   a statement by the Claimant
setting forth the basis upon which he or she believes the Plan Administrator
should reverse its previous denial of the claim and accept the claim as made;
and     (d)   any written material which the Claimant desires the Plan
Administrator to examine in its consideration of his or her position as stated
pursuant to paragraph (b) above.

     In accordance with this Section, if the Claimant requests a review of the
Plan Administrator’s decision, such review shall be made by the Plan
Administrator who shall, within sixty (60) days after receipt of the request
form, review and render a written decision on the claim containing the specific
reasons for the decision including reference to Plan provisions upon which the
decision is based. All findings, decisions, and determinations of any kind made
by the Plan Administrator shall not be modified unless the Plan Administrator
has acted in an arbitrary and capricious manner. Subject to the requirements of
law, the Plan Administrator shall be the sole judge of the standard of proof
required in any claim for benefits, and any determination of eligibility for a
benefit. All decisions of the Plan Administrator shall be binding on the
claimant and upon all other Persons. If the Participant or Beneficiary shall not
file written notice with the Plan Administrator at the times set forth above,
such individual shall have waived all benefits under the Plan other than as
already provided, if any, under the Plan.
ARTICLE X
AMENDMENT AND TERMINATION OF PLAN
     10.1 Reservation of Rights. The Corporation reserves the right to terminate
the Plan at any time, and to modify or amend the Plan, in whole or in part, at
any time and for any reason, subject to the following:

  (a)   Preservation of Account Balance. No termination, amendment, or
modification of the Plan shall reduce (i) the amount of Participant Deferrals,
Corporate Contributions, and Dividends allocated to the Participants’ Accounts
as of the date of such termination, amendment, or modification, and (ii) all
earnings and gains on such Participant Deferrals, Corporate Contributions, and
Dividends that have accrued up to the effective date of the termination,
amendment, or modification.     (b)   Changes in Earnings Rate. No amendment or
modification of the Plan shall reduce the rate of earnings to be credited under
the Common Stock Account until the close of the applicable Deferral Period in
which such amendment or modification is made.

     10.2 Effect of Plan Termination. If the Corporation terminates the Plan the
Corporation shall instruct the Plan Administrator to not accept any additional
Participation Agreements.. If such a termination occurs, all Participant
Deferrals and Corporate Contributions shall continue until the close of the
applicable Deferral Period. Participant Account balances shall remain in

13



--------------------------------------------------------------------------------



 



the Plan, and when vested, shall be distributed to the Participant in accordance
with the Participant’s Participation Agreements’ distribution instructions.
     10.3 Plan Termination. Notwithstanding anything to the contrary contained
in the Plan, the termination of the Plan shall terminate the liability of the
Corporation and all employees to make further Corporate Contributions to the
Plan.
ARTICLE XI
CHANGE OF CONTROL
     11.1 Change of Control. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control as defined in accordance with
Section 2.1(b) of the Plan, no amendment or modification of the Plan may be made
at any time on or after such Change of Control (1) to reduce or modify a
Participant’s Pre-Change of Control Account Balance, (2) to reduce or modify the
Common Stock Accounts’ method of calculating all earnings, gains, and/or losses
on a Participant’s Pre-Change of Control Account Balance, or (3) to reduce or
modify the Participant’s Participant Deferrals and/or Corporate Contributions to
be credited to a Participant’s Plan Account for the applicable Deferral Period.
For purposes of this Section 11.1, the term “Pre-Change of Control Account
Balance” shall mean, with regard to any Plan Participant, the aggregate amount
of such Participant’s Participant Deferrals and Corporate Contributions and
Dividends with all earnings, gains, and losses thereon which are credited to the
Participant’s Plan Account through the close of the calendar year in which such
Change of Control occurs.
     11.2 Common Stock Conversion. In the event of a Change of Control in which
the common shares of the Corporation are converted into or exchanged for
securities, cash and/or other property as a result of any capital reorganization
or reclassification of the capital stock of the Corporation, or consolidation or
merger of the Corporation with or into another corporation or entity, or the
sale of all or substantially all of its assets to another corporation or entity,
the Corporation shall cause the Common Stock Account to reflect on a bookkeeping
basis the securities, cash and other property that would have been received in
such reorganization, reclassification, consolidation, merger or sale on an
equivalent amount of common shares equal to the balance in the Common Stock
Account and, from and after such reorganization, reclassification,
consolidation, merger or sale, the Common Stock Account shall reflect on a
bookkeeping basis all Dividends, interest, earnings and losses attributable to
such securities, cash, and other property.
     11.3 Amendment in the Event of a Change of Control. On or after a Change of
Control, the provisions of Article II, Article IV, Article V, Article VI,
Article VII, Article VIII, Article IX, Article X and Article XI may not be
amended or modified as such Sections and Articles apply with regard to the
Participants’ Pre-Change of Control Account Balances.
ARTICLE XII
MISCELLANEOUS PROVISIONS
     12.1 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Employee hereunder
to continue his or her employment with an Employer, and nothing herein contained
shall be construed as a commitment on the part of any Employer to continue the
employment, rate of compensation or terms and conditions of employment of

14



--------------------------------------------------------------------------------



 



any Employee hereunder for any period. All Participants shall remain subject to
discharge to the same extent as if the Plan had never been put into effect.
     12.2 Benefits. Nothing in the Plan shall be construed to confer any right
or claim upon any person, firm, or corporation other than the Participants,
former Participants, and Beneficiaries.
     12.3 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or committee authorized by the Board of Directors,
or any officer of the Corporation or a subsidiary or officer of a subsidiary
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or Employee,
except in circumstances involving bad faith or willful misconduct, for anything
done or omitted to be done.
     12.4 Expenses. The expenses of administration of the Plan shall be paid by
the Corporation.
     12.5 Precedent. Except as otherwise specifically agreed to by the
Corporation in writing, no action taken in accordance with the Plan by the
Corporation shall be construed or relied upon as a precedent for similar action
under similar circumstances.
     12.6 Withholding. The Corporation shall withhold any tax that the
Corporation in its discretion deems necessary to be withheld from any payment to
any Participant, former Participant, or Beneficiary hereunder, by reason of any
present or future law.
     12.7 Validity of Plan. The validity of the Plan shall be determined and the
Plan shall be construed and interpreted in accordance with the provisions the
laws of the State of Ohio. The invalidity or illegality of any provision of the
Plan shall not affect the validity or legality of any other part thereof.
     12.8 Parties Bound. The Plan shall be binding upon the Employers,
Participants, former Participants, and Beneficiaries hereunder, and, as the case
may be, the heirs, executors, administrators, successors, and assigns of each of
them.
     12.9 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.
     12.10 Duty to Furnish Information. The Corporation shall furnish to each
Participant, former Participant, or Beneficiary any documents, reports, returns,
statements, or other information that it reasonably deems necessary to perform
its duties imposed hereunder or otherwise imposed by law.
     12.11 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     12.12 Notice. Any notice required or permitted under the Plan shall be
deemed sufficiently provided if such notice is in writing and hand delivered or
sent by registered or certified mail. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification. Mailed notice
to the Corporation shall be directed to the Corporation’s address, attention:
KeyCorp Compensation and Benefits Department. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records
     12.13 Successors. The provisions of this Plan shall bind and inure to the
benefit of each Employer and its successors and assigns. The term successors as
used herein shall include any corporate

15



--------------------------------------------------------------------------------



 



or other business entity which shall, whether by merger, consolidation, purchase
or otherwise, acquire all or substantially all of the business and assets of an
Employer.
ARTICLE XIII
COMPLIANCE WITH
SECTION 409A of the CODE
          13.1 Compliance With Code Section 409A. The Plan is intended to
provide for the deferral of compensation in accordance with the provisions of
Section 409A of the Code and regulations and published guidance issued pursuant
thereto. Accordingly, the Plan shall be construed in a manner consistent with
those provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Corporation to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005. Moreover, to the extent permitted in guidance issued
by the Secretary of the Treasury and in accordance with procedures established
by the Corporation, a Participant may be permitted to terminate participation in
the Plan or cancel an outstanding deferral election with regard to amounts
deferred after December 31, 2004. Notwithstanding any provision of the Plan to
the contrary, no otherwise permissible election, deferral, accrual, or
distribution shall be made or given effect under the Plan that would result in
early taxation or assessment of penalties or interest of any amount under
Section 409A of the Code.
          Notwithstanding any provision of the Plan to the contrary, Plan
benefits shall not be distributed to a Participant earlier than:

  •   the Participant’s separation from service as determined by the Secretary
of the Treasury (except as provided below with respect to a key employee of the
Corporation);     •   a specified time (or pursuant to a fixed schedule)
specified under the Plan and Participant’s Participation Agreement prior to the
date of the Participant’s deferral of Compensation;     •   the date of the
Participant’s Disability, or     •   death of the Participant.

          If it is determined that a Participant constitutes a “key” employee
(as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof) of the Corporation, the Participant shall not commence any
distribution of his or her Plan benefits before the date which is six months
after the date of the Participant’s separation from service (or, if earlier, the
date of death of the Participant).

                  KEYCORP    
 
           
 
  By:   /s/ Thomas E. Helfrich     
 
           
 
           
 
  Title:   Executive Vice President    
 
           

16